Citation Nr: 0315928	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  98-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left eye twitching, 
to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  The 
veteran, who had active service from September 1982 to 
September 1984 and from February 1991 to April 1991, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  In February 2000 the Board 
returned the case to the RO for additional development.  
Following completion of the requested development, the case 
was returned to the Board for further appellate review.

The Board notes that statements and evidence of record can be 
construed as a claim for service connection for a psychiatric 
disorder, and more specifically, as a claim for service 
connection for dysthymia or major depressive disorder.  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  In 
this regard, the Board notes that in February 2000 when the 
Board returned the case to the RO for additional development 
one of the issues on appeal was service connection for 
fatigue.  The Supplemental Statements of the Case dated in 
August and October 2002 recharacterized the issue on appeal 
as service connection for dysthymic disorder with fatigue.  
However, the record does not contain a Notice of Disagreement 
or a Substantive Appeal with respect to the issue of service 
connection for a dysthymic disorder presumably because it 
does not appear that the RO has ever formally adjudicated a 
claim for service connection for a dysthymic disorder, to 
include as due to an undiagnosed illness.  Suffice it to 
point out that "in no case will a Supplemental Statement of 
the Case be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in 
the Statement of the Case, or respond to a Notice of 
Disagreement on newly appealed issues that were not addressed 
in the Statement of the Case."  38 C.F.R. § 19.31(a).  
Therefore, it appears that the veteran's claim for service 
connection for a dysthymic disorder remains pending.  
Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses a need for yet 
further evidentiary development.  In this regard, the record 
reflects that the veteran has been diagnosed as having 
fatigue and at times chronic fatigue syndrome.  Following a 
VA chronic fatigue syndrome examination performed in July 
2001, which was actually a review of the medical records, the 
reviewer indicated that chronic fatigue syndrome was listed 
as a diagnosis on several occasions in the veteran's medical 
records, but the criteria by which this diagnosis was made 
was not provided.  He went onto state that the veteran was 
not described in the notes as meeting the criteria used in 
compensation and pension for chronic fatigue syndrome.  
However, a VA cranial nerve examination performed in 
September 2000 noted that the veteran's symptomatology was 
episodic or seasonal and it was apparently not present at the 
time of that examination.  The examiner indicated that "it 
would be very useful to have this veteran evaluated during a 
period when she is actively experiencing the symptoms."  

Under the facts and circumstances of this case, the Board is 
of the opinion that the veteran should be afforded an 
additional examination during a period of time when her 
fatigue is present in order to resolve the question of 
whether the veteran meets the criteria for a diagnosis of 
chronic fatigue syndrome.  The Board will defer consideration 
of the issue of service connection for left eye twitching, to 
include as due to an undiagnosed illness given the possible 
relationship to the issue requiring development.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should notify the RO when 
her fatigue is present and request that 
she be scheduled for a chronic fatigue 
syndrome examination.  The veteran is 
also requested to obtain medical 
treatment from the VA Medical Center 
where she receives treatment in order to 
document symptomatology associated with 
her fatigue.  The veteran should notify 
the RO when she receives such treatment 
and request that those records be 
obtained.

2.  The RO should obtain and associate 
with the claims file VA treatment records 
identified by the veteran pursuant to the 
first paragraph.  

3.  The veteran should be afforded an 
examination for chronic fatigue syndrome 
when she reports that she is experiencing 
fatigue.  The purpose of the examination 
is to ascertain the nature and etiology 
of any fatigue that may be present and to 
determine whether she meets the criteria 
for a diagnosis of chronic fatigue 
syndrome.  Any and all indicated 
evaluations, studies and testing 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the veteran's claims 
file, and following the examination and 
review of the medical records, the 
examiner is requested to specify the 
criteria necessary for a diagnosis of 
chronic fatigue syndrome, the criteria 
the veteran meets for such a diagnosis 
and finally whether the veteran does in 
fact have chronic fatigue syndrome.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  If the veteran fails to notify the RO 
as requested in paragraph 1 above within 
one year, the case should be returned to 
the Board for further appellate review.  
If the development requested in the 
second and third paragraphs is completed, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
except as noted in paragraph one above and then when she is 
notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


